                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR21-0079-JCC
10                             Plaintiff,                     ORDER
11          v.

12   JEANNE ANG RATHER,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion to continue the trial
16   date and pretrial motions deadline (Dkt. No. 13). On May 12, 2021, Defendant Jeanne Ang
17   Rather was charged by indictment with seven counts of bank fraud and three counts of
18   aggravated identity theft. (Dkt. No. 1.) Trial is scheduled for August 2, 2021. (Dkt. No. 10.) The
19   parties agree that this matter is complex, discovery will be voluminous, and as a result, the
20   discovery process cannot be completed in time for the current pretrial motions deadline and trial
21   date. (Dkt. No. 13 at 3–4.) The parties ask the Court to continue trial until November 29, 2021
22   and the pretrial motions deadline to October 12, 2021 to allow recently retained defense counsel
23   adequate time to review discovery, consult with his client, and prepare a defense. (Id.) The
24   parties agree that, because of the complexity of the case and the volume of discovery, they
25   cannot be reasonably be ready for trial before the proposed new trial date. (Id.)
26          Having thoroughly considered the motion and the relevant record, the Court FINDS that


     ORDER
     CR21-0079-JCC
     PAGE - 1
 1   the ends of justice served by granting a continuance outweigh the best interests of Defendant and

 2   the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

 3          1. Taking into account the exercise of due diligence, the failure to grant a continuance

 4              would deny counsel for the parties reasonable time necessary for effective

 5              preparation, see 18 U.S.C. § 3161(h)(7)(B)(iv), and would therefore result in a

 6              miscarriage of justice, see 18 U.S.C. § 3161(h)(7)(B)(i).

 7          2. This case is sufficiently complex that it is unreasonable to expect adequate

 8              preparation for trial within the time limits established by the Speedy Trial Act. See 18

 9              U.S.C. § 3161(h)(7)(B)(ii).

10          3. The time between the date of this order and the new trial date is a reasonable period

11              of delay and is necessary to provide counsel for Defendant the reasonable time

12              necessary to prepare for trial.

13   Accordingly, the Court GRANTS the stipulated motion (Dkt. No. 13) and ORDERS:

14          1. The August 2, 2021 jury trial is CONTINUED until November 29, 2021.

15          2. The June 18, 2021 pretrial motions deadline is CONTINUED until October 12, 2021.

16          3. The period from the date of this order until November 29, 2021 is an excludable time

17              period under 18 U.S.C. § 3161(h)(7)(A).

18          DATED this 21st day of June 2021.




                                                          A
19

20

21
                                                          John C. Coughenour
22                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     CR21-0079-JCC
     PAGE - 2
